THE CHASE MANHATTAN BANK AS TRUSTEE OF IMC HOME EQUITY LOAN TRUST 1998-1, UNDER THE POOLING AND SERVICING AGREEMENT DATED AS OF MARCH 1, 1998, 338 SOUTH WARMINSTER RD., HATBORO, PA 19040
v.
KEVIN G. POOLE, INDIVIDUALLY AND HEIR OF ALEXANDER POOLE, DECEASED, BEATRICE POOLE, INDIVIDUALLY AND HEIR OF ALEXANDER POOLE, DECEASED AND UNKNOWN HEIRS, SUCCESSORS, ASSIGNS, AND ALL PERSONS, FIRMS OR ASSOCIATIONS CLAIMING RIGHT, TITLE OR INTEREST FROM OR UNDER ALEXANDER POOLE, DECEASED, PETITION OF: KEVIN G. POOLE,
No. 588 MAL 2007
Supreme Court of Pennsylvania, Middle District
October 26, 2007.

ORDER
PER CURIAM
AND NOW, this 26th day of October, 2007, the Petition for Allowance of Appeal and Application for Stay and Injunction are hereby DENIED.